Exhibit 10.5
 
 
SECOND AMENDMENT TO RESTATED LOAN AGREEMENT




THIS SECOND AMENDMENT (“Amendment”) to Restated Loan Agreement dated November
26, 2013, as modified by joinder dated December 12, 2014 and amended on May 29,
2015  (the “Agreement”) is made by and between Fifth Third Bank, an Ohio banking
corporation (“Lender”), and Innovative Food Holdings, Inc., a Florida
corporation, Food Innovations, Inc., a Florida corporation, Gourmet Foodservice
Group, Inc., a Florida corporation, Artisan Specialty Foods, Inc., a Delaware
corporation, 4 The Gourmet, Inc., a Florida corporation, Haley Food Group, Inc.,
a Florida corporation, Gourmet Foodservice Group Warehouse, Inc., a Florida
corporation, and Food New Media Group, Inc., a New York corporation
(“Borrowers”) and Organic Food Brokers, LLC, a Colorado limited liability
company (“Organic” with Organic and 2013 Borrowers herein collectively called
“Obligors” in this Amendment) on this August 7, 2015 (“Amendment Date”).


RECITALS:


WHEREAS, the Agreement governs four credit facilities established by Lender,
consisting of a term loan in the original principal sum of Five Hundred Forty
Six Thousand and 00/100 Dollars ($546,000.00) (“Loan 1”), a revolving loan in
the maximum principal sum One Million and 00/100 Dollars ($1,000,000.00)
(“Original Loan 2”), a term loan in the original principal sum of One Million
and 00/100 Dollars ($1,000,000.00) (“Loan 3”); and a term loan in the original
principal sum of Nine Hundred Eighty Thousand and 00/100 Dollars ($980,000.00)
(“Loan 4”); and


WHEREAS, Obligors and Lender have agreed to amend the Agreement to renew and
increase Original Loan 2 to a maximum sum of One Million Five Hundred Thousand
and 00/100 Dollars ($1,500,000.00) and establish a fifth credit facility for
Obligors in the principal sum of One Million and 00/100 Dollars ($1,000,000.00),
all secured by Obligors’ tangible and intangible personal property; and


WHEREAS, Obligors and Lender desire to set forth the mutually agreed upon
amended terms and conditions to the Agreement for the renewal and increase of
Original Loan 2 and the additional credit facility.


NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1. The following Definitions are hereby amended to add or be redefined:


a. The definition of “LIBOR Rate” shall remain the same as set forth in the
Agreement for Note 1, and Note 3 only, but as to Note 2, Note 4 and Note 5,
“LIBOR Rate” shall mean the rate of interest (rounded upwards, if necessary, to
the next 1/8 of 1% and adjusted for reserves if Lender is required to maintain
reserves with respect to relevant advances) fixed by the ICE Benchmark
Administration Limited (or any successor thereto, or replacement thereof, as
approved by Lender, each an "Alternate LIBOR Source"), at approximately 11 :00
AM London time (or at the relevant time established by an Alternate LIBOR Source
or by Lender), relating to quotations for the one month London InterBank Offered
Rates on U.S. Dollar deposits as published on Bloomberg LP (or any successor
thereto, or replacement thereof, as approved by Lender, each an "Approved
Bloomberg Successor"), or, if no longer provided by Bloomberg LP, such rate as
shall be determined in good faith by the Lender from such sources as it shall
determine to be comparable to Bloomberg LP (or any Approved Bloomberg Successor)
as determined by Lender at approximately 10:00 a.m. Cincinnati, Ohio time on the
relevant date of determination.
 
 
 
Second Amendment to Restated Loan Agreement
in Favor of Fifth Third Bank, an Ohio banking corporation
Page 1
 
 

--------------------------------------------------------------------------------

 

 
a.  “Loan 5” shall mean the term loan established for Borrowers pursuant to
Section 2.1. E.


b.  “Loan 2 Commitment” shall mean the sum of One Million Five Hundred Thousand
and 00/100 Dollars ($1,500,000.00).


c. “Loans” shall mean Loan 1, Loan 2, Loan 3, Loan 4, Loan 5 and each other loan
governed by this Agreement.  The term “Loan” may refer to any of the Loans,
individually.


d. “Loan Documents” shall mean this Agreement, the Notes, any and all Rate
Management Agreements, the Guaranty of Organic dated December 12, 2014, the
Security Instruments, the Financing Statements, the Loan Commitment Letter,
Subordination Agreement, Environmental Agreement dated the Closing Date and all
the other documents, agreements, certificates, schedules, statements and
opinions, however described, referenced herein or executed or delivered pursuant
hereto or in connection with or arising with the Loans or the transactions
contemplated by this Agreement


e. “Maturity Date” as to Loan 1, shall mean February 28, 2018, as to Loan 2,
shall mean August 1, 2016,  as to Loan 3, shall mean May 26, 2015, as to Loan 4
shall mean May 29, 2020 and as to Loan 5 shall mean December 1, 2015.


f.  “Note 2” shall mean the increase and renewal revolving credit note dated the
Amendment Date in the original principal sum of One Million Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00) and all renewals, modifications,
substitutions and consolidations thereto.


g. “Note 5” shall mean the term note dated the Amendment Date in the original
principal sum of One Million and 00/100 Dollars ($1,000,000.00) and all
renewals, modifications, substitutions and consolidations thereto.
 
h. “Notes” shall mean Note 1, Note 2, Note 3, Note 4, Note 5 and each other note
executed and delivered pursuant to this Agreement.  The term “Note” may refer to
any of the Notes, individually.



2.  
      Paragraph A of Section 1.5 is hereby amended to read:



A.  Interest on Loan 1 shall, until an Event of Default or maturity, accrue
interest at the LIBOR Rate plus 3.0%.  Interest on Loan 2 shall, until an Event
of Default or maturity, accrue interest at the LIBOR Rate plus 3.250%.  Interest
on Loan 3 shall, until an Event of Default or maturity, accrue interest at the
LIBOR Rate plus 4.750%. Interest on Loan 4 shall, until an Event of Default or
maturity, accrue interest at the LIBOR Rate plus 2.750%. Interest on Loan 5
shall, until an Event of Default or maturity, accrue interest at the LIBOR Rate
plus 4.0%.
 
 
 
 
Second Amendment to Restated Loan Agreement
in Favor of Fifth Third Bank, an Ohio banking corporation
Page 2
 
 

--------------------------------------------------------------------------------

 
 
3.  
      The introductory paragraph section of Paragraph B of Section 2.1 is hereby
amended to read:



B.  Loan 2.  Lender agrees, upon the terms and conditions set forth in this
Agreement, and in reliance upon the representations and warranties made under
this Agreement, to renew and increase the Original Loan 2 and continue to make
Loan 2 available to Obligors and allow Obligors during the Advance Term to
borrow, repay and re-borrow from Lender in an amount up to, but not exceeding,
the Loan 2 Credit Ceiling.  In consideration of Lender renewing and increasing
the Original Loan 2, Obligors shall pay Lender a loan fee of $7,500.00.  In
addition, Obligors shall pay a fee each month on the unfunded principal amount
of Loan 2 in the annualized amount of 25 basis points (0.25%) calculated as of
the last Business Day of the preceding month, with the first such fee due as of
September 1, 2015 and on each 1st of the month thereafter and on the last day of
the Advance Term. For purposes of this Agreement, the unfunded principal amount
of Loan 2 shall be One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00), less the average amount of Advances for the month during the
period of calculation.  Undrawn Letters of Credit shall not be considered
Advances for purposes of this calculation.


4.  
      Paragraph E is hereby added to Section 2.1 to read:



E.  Loan 5.  Lender agrees, upon the terms and conditions set forth in this
Agreement, and in reliance upon the representations and warranties made under
the Agreement and this Amendment to loan to Obligors, the amount of One Million
and 00/100 Dollars ($1,000,000.00).  At Closing, Lender shall disburse the
entire Loan 5 proceeds for working capital purposes.  In consideration of Lender
making Loan 5, Obligors shall pay Lender a loan fee of $2,500.00. Obligors shall
further pay all expenses, taxes and fees incurred in connection with the
documentation, underwriting and Closing of Loan 5  and this Agreement,
including, but not limited to, Lender’s attorney's fees, recording fees, lien
search fees, appraisal fees, and other reasonable fees and expenses as may be
required.


5.           SECTION 2.4 Collateral is hereby amended to add sub paragraph 4 to
Paragraph A to read:


4.  As Collateral for Loan 5, a perfected security interest in all Personal
Property of Obligors.  In connection with this security interest pledged in the
Personal Property, Obligors shall execute and deliver to Lender such
reaffirmations of the Security Agreements and authorize the filing of such
Financing Statements, as required by Lender, to be recorded with the Secured
Transaction Registry for the State of Florida, as Lender deems appropriate to
grant Lender a security interest in the Personal Property of Obligors.


6.           Additional Representations, and Warranties of the Obligors.
Obligors hereby make the following additional representations and warranties
under Article IV, to the Lender:


a.           No Change. Since the Statement Date there has been no material
adverse change in the good standing, business, operations, assets, or financial
or other condition of Obligors except as specifically disclosed to Lender in
writing or in financial statements delivered by Obligors to Lender since the
Statement Date. Since the Statement Date, no Obligor has entered into, incurred,
or assumed any long-term debt, mortgages, material leases or oral or written
commitments, nor commenced any significant project, nor made any purchase or
acquisition of any significant property other than the Illinois Real Estate
Security and other assets disclosed to Lender in writing.
 
 
 
 
Second Amendment to Restated Loan Agreement
in Favor of Fifth Third Bank, an Ohio banking corporation
Page 3
 
 

--------------------------------------------------------------------------------

 
 
b.           No Legal Bar. The execution, delivery, and performance of the Loan
Documents and specifically this Amendment and the documents associated with Loan
2 and Loan 5 and the borrowing hereunder and the use of the proceeds thereof,
will not violate any Requirement of Law or any Contractual Obligation of any
Obligor.


c.           No Material Litigation. That there is no litigation, investigation,
or proceeding (including, without limitation, claims arising out of violation of
any Environmental Laws or improper use or disposal of any Hazardous Substances)
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of any Obligor threatened by or against any Obligor, or against any of
such parties' properties or revenues which is likely to be adversely determined
and which, if adversely determined, is likely to have a material adverse effect
on the business, operations, property, or financial or other condition of such
Obligor.


d.           Taxes.


(i)  Each Obligor has filed or caused to be filed all tax returns that are
required to be filed and have paid all taxes shown to be due and payable on said
returns or on any assessments made against them or any of their property other
than taxes that are being contested in good faith by appropriate proceedings and
as to which such Obligor has established adequate reserves.


(ii)           Lender and Obligors believe that since Note 2 and Note 5 are not
secured by Florida real estate, the documentary stamp tax due under Florida law
in connection with Note 2 and Note 5 are limited to the amount of $2,450.00
each, pursuant to §201.08 (1) of the Florida Statutes (2015) (“Maximum
Tax”).  Obligors, jointly and severally, warrant that they will pay to the
Lender, its successors and assigns, all sums of money, with interest at the rate
equal to the Default Rate, which the Lender shall or may advance, pay or cause
to be paid, or become liable to pay, on account of or in connection with the
failure to pay any documentary stamp taxes on Note 2 or Note 5 in excess of the
Maximum Tax (herein “Taxes”) and any interest and penalties associated with such
Taxes.  Obligors will make such payment to the Lender within ten (10) days of
Lender's demand therefore, whether Lender shall have paid out such sum, or any
part thereof or not.  Upon receipt of such payment by the Lender, the Lender
agrees to remit such payments to the appropriate Governmental Authority, if not
previously paid.  In any accounting which may be had between the Lender and
Obligors, Lender shall be entitled to charge for any and all disbursements in
and about the matters herein contemplated made by it in good faith, under the
belief that it is or was liable for the Taxes so assessed.  Obligors waive any
defense to an action by Lender to enforce payment of Loan 2 and Loan 5 and
collection of any Indebtedness based upon nonpayment of any documentary stamp
tax on Note 2 and Note 5.
 
e.           Assets. Each Obligor has good and marketable title to all property
and assets reflected in the most current Financial Statements, except property
and assets sold or otherwise disposed of in the ordinary course of business
subsequent to the respective dates thereof. No Obligor has any outstanding liens
on any of their properties or assets nor are there any security agreements to
which either of them is a party, or title retention agreements, whether in the
form of leases or otherwise, of any personal property except as reflected in the
most current Financial Statements.
 
 
 
 
Second Amendment to Restated Loan Agreement
in Favor of Fifth Third Bank, an Ohio banking corporation
Page 4
 
 

--------------------------------------------------------------------------------

 
 
7.           Each Obligor acknowledges that they have no claims of offset or
defenses to the Indebtedness and hereby confirm that there has been no Event of
Default under the Agreement or any other Loan Document. Each Obligor waives any
and all claims of offset or defenses to the Loan Documents and the Indebtedness
as a condition to the extension of the additional credit represented by Loan 2
and Loan 5 by Lender hereunder.


8.           These covenants shall be deemed supplemental to the covenants
contained within the Agreement unless they expressly conflict with such
covenants in which event these provisions shall prevail.


9.           This Amendment may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.


10.           In all other respects, Obligors and Lender hereby ratify and
confirm the terms and conditions of the Agreement.


IN WITNESS WHEREOF, the parties have executed or caused theses presents to be
executed this August 7, 2015.


Signed Sealed and Delivered in the
Presence of:


 
                                                       
Witness as to Borrower
 
                                                       
Witness as to Borrower
Innovative Food Holdings, Inc.,
a Florida corporation
 
By:                                                                                                   
Justin Wiernasz, its President
 
 



 
                                                       
Witness as to Borrower
 
                                                       
Witness as to Borrower
Food Innovations, Inc.,
a Florida corporation
 
By:                                                                                                    
Justin Wiernasz, its President
 
 



 
                                                       
Witness as to Borrower
 
                                                       
Witness as to Borrower
Gourmet Foodservice Group, Inc.,
a Florida corporation
 
By:                                                                                                    
Justin Wiernasz, its President

 
 
 
 
Second Amendment to Restated Loan Agreement
in Favor of Fifth Third Bank, an Ohio banking corporation
Page 5
 
 

--------------------------------------------------------------------------------

 


 
                                                       
Witness as to Borrower
 
                                                       
Witness as to Borrower
Artisan Specialty Foods, Inc.,
a Delaware corporation
 
By:                                                                                                    
Justin Wiernasz, its President
 



 
                                                       
Witness as to Borrower
 
                                                       
Witness as to Borrower
4 The Gourmet, Inc.,
a Florida corporation
 
By:                                                                                                    
Justin Wiernasz, its President
 



 
                                                       
Witness as to Borrower
 
                                                       
Witness as to Borrower
Haley Food Group, Inc.,
a Florida corporation
 
By:                                                                                                  
Justin Wiernasz, its President
 





 
                                                       
Witness as to Borrower
 
                                                       
Witness as to Borrower
Gourmet Foodservice Group Warehouse, Inc., a Florida corporation.
 
 
By:                                                                                                 
Justin Wiernasz, its President
 
 
 
                                                       
Witness as to Borrower
 
                                                       
Witness as to Borrower
 
Food New Media Group, Inc.,
a New York corporation
 
 
By:                                                                                                    
Justin Wiernasz, its President
 

Signatures continue on next succeeding page
 
 
 
 
Second Amendment to Restated Loan Agreement
in Favor of Fifth Third Bank, an Ohio banking corporation
Page 6
 
 

--------------------------------------------------------------------------------

 
 
 
                                                       
Witness as to Organic
 
                                                       
Witness as to Organic
Organic Food Brokers, LLC,
a Colorado limited liability company
 
By:
                                                                                                             
Justin Wiernasz, its President



Signatures continue on next succeeding page
 
 
 
 
Second Amendment to Restated Loan Agreement
in Favor of Fifth Third Bank, an Ohio banking corporation
Page 7
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
                                                       
Witness as to Lender
 
                                                       
Witness as to Lender
Lender:
Fifth Third Bank,
an Ohio banking corporation,
   
By: ______________________________
Timothy J. Reiter, Vice President


 
 
 
 
 
 
 
Second Amendment to Restated Loan Agreement
in Favor of Fifth Third Bank, an Ohio banking corporation
Page 8
 
 
 
 
 
 

--------------------------------------------------------------------------------

 